Citation Nr: 1025511	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  03-34 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from December 1966 to 
April 1970.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in November 
2008.  This matter was originally on appeal from an August 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has hepatitis C that is related to 
his active military service.  In the Veteran's Notice of 
Disagreement, received in August 2002, the Veteran stated that he 
had been exposed to the following hepatitis C risk factors:  
transfusion of blood in field and combat injuries, air gun 
inoculations, lyophilized vaccines, hypodermic needles, and non-
sterile surgical and dental instruments.

The Veteran's service medical records indicate that he was 
injured by hostile fire while in Vietnam and suffered multiple 
fragment wounds of his left thigh, leg, knee, and foot.  The 
records indicate that the Veteran was admitted May 12, 1969 to 
3rd field hospital in Vietnam where debridement of the wounds of 
left thigh, leg, knee and foot was performed.  He was air 
transferred on May 14th to a U.S. hospital at Camp Zama Japan 
where delayed primary closure of his wounds was performed.  He 
was air transferred to a U.S. Air force hospital stateside on May 
31, 1969.  The Veteran's DD Form 214 indicates he was awarded the 
Purple Heart.

With respect to the Veteran's assertion that he had a transfusion 
of blood in the field, a combat Veteran's assertion of an event 
during combat is presumed true, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service and, to that end, shall 
resolve every reasonable doubt in favor of the Veteran.  Service 
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).    

The Veteran underwent a VA examination in August 2003.  The VA 
examiner noted that review of the Veteran's service medical 
records indicated no liver abnormalities, no complaints that 
would be consistent with liver disease, and no evidence of blood 
transfusion although there is evidence of history of shell 
shrapnel wounds that were sustained in Vietnam.  The examiner 
noted that the Veteran's discharge physical was noted to be 
unremarkable with no lab abnormalities.  The examiner noted that 
the Veteran's post-service medical records show a history of 
significant drug abuse including a history of IV drug use 
including a five-day admission for drug rehabilitation where it 
was noted that there was a history of IV drug use after discharge 
from service.  

The final diagnosis rendered was hepatitis C, given the Veteran's 
history of significant drug abuse after discharge from the 
service as well as significant IV drug abuse.  The examiner 
stated that it was felt that this was the most likely etiology 
for the Veteran's current hepatitis C infection.  The examiner 
also stated that IV drug use is currently the most common mode of 
transmission of hepatitis C infection given that the review of 
the medical records did not report a history of blood 
transfusions.  The examiner stated that for this reason it was 
felt that the Veteran's hepatitis C condition was unlikely 
related to his military service.

The Board remanded the case in June 2007, in part, to obtain an 
opinion as to whether a blood transfusion was consistent with the 
circumstances of the Veteran's combat injuries sustained in May 
1969.  An opinion was provided in May 2008.  The VA examiner, 
after a review of the Veteran's service medical records, stated 
that based on the injuries the Veteran sustained while in combat, 
various shrapnel pieces into his left leg which was debrided and 
cleaned, a blood transfusion would not have been necessary.  The 
examiner also noted that a blood transfusion "in the field" was 
unlikely given the mild description of the wounds, no record of 
any blood transfusion while he was cared for at the 3D field 
hospital in Vietnam, nor at Camp Zama, Japan one week later.  The 
examiner noted that the Veteran had a history of drug abuse since 
returning from active duty, including cocaine and heroin use 
(likely IV) and that the Veteran stated to his physician that he 
tried every kind of drug under the sun.  The examiner opined that 
this significant drug use is the likely etiology of the Veteran's 
hepatitis C.       

In November 2008, the Board issued a decision that although 
numerous hepatitis C risk factors have been identified, the 
medical evidence indicates that the most likely cause of the 
Veteran's hepatitis C is post-service drug use and denied the 
Veteran's claim.  The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In a February 2001 Order, the 
Court granted the parties Joint Motion for Remand (JMR ) and 
remanded the matter to the Board for compliance with the 
instructions in the JMR. The JMR noted that the parties agreed 
that the Board erred by relying on an inadequate examination and 
opinion.  Specifically, the JMR noted that the May 2008 opinion 
was inadequate as the Board limited the examiner's consideration 
to only one of the Veteran's risk factors, a blood transfusion.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the 
appropriate VA examination to address the 
etiology of the Veteran's hepatitis C.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology and 
findings should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  

The examiner should discuss the etiology 
and onset date of the Veteran's hepatitis 
C.  Specifically, the examiner is requested 
to provide an opinion as to whether it is 
at least as likely as not that the 
Veteran's hepatitis C was caused by an 
event, disease, or injury during active 
service, to include a discussion of each 
of the Veteran's claimed hepatitis C 
risk factors.  If, and only if, the 
examiner determines that the Veteran's 
hepatitis C was at least as likely as not 
caused by the claimed blood transfusion 
during service, the examiner should render 
an opinion as to whether a blood 
transfusion is consistent with the 
circumstances of his combat injuries 
sustained in May 1969.   
   
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.
 
No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


